Exhibit 10.1

 

NINETEENTH AMENDMENT TO LEASE

 

This NINETEENTH AMENDMENT TO LEASE (this “Nineteenth Amendment”) is made as of
November 20th, 2012 (the “Effective Date”) by and between BP HANCOCK LLC, a
Delaware limited liability company (“Landlord”) and CRA INTERNATIONAL, INC., a
Massachusetts corporation (“Tenant”).

 

R E C I T A L S

 

A.                                    Landlord and Tenant are parties to that
certain Lease dated as of March 1, 1978 (the “Original Lease”) as amended by
that certain First Amendment of Lease dated as of December 16, 1981 (the “First
Amendment”), as further amended by that certain Second Amendment of Lease dated
as of February 24, 1984 (the “Second Amendment”), as further amended by that
certain Third Amendment of Lease dated as of February 28, 1985 (the “Third
Amendment”), as further amended by that certain Fourth Amendment of Lease dated
as of February 7, 1986 (the “Fourth Amendment”), as further amended by that
certain Fifth Amendment of Lease dated as of February 13, 1987 (the “Fifth
Amendment”), as further amended by that certain Sixth Amendment of Lease dated
as of August 24, 1987 (the “Sixth Amendment”), as further amended by that
certain Seventh Amendment of Lease dated as of January 31, 1990 (the “Seventh
Amendment”), as further amended by that certain Eighth Amendment of Lease dated
as of December 31, 1991 (the “Eighth Amendment”), as further amended by that
certain Ninth Amendment of Lease dated as of September 2, 1992 (the “Ninth
Amendment”), as further amended by that certain Tenth Amendment of Lease dated
as of August 24, 1995 (the “Tenth Amendment”), as further amended by that
certain Eleventh Amendment of Lease dated as of November 25, 1996 (the “Eleventh
Amendment”), as further amended by that certain Twelfth Amendment of Lease dated
as of March 19, 1998 (the “Twelfth Amendment”), as further amended by that
certain Thirteenth Amendment of Lease dated as of August 13, 1999 (the
“Thirteenth Amendment”), as further amended by that certain Fourteenth Amendment
of Lease dated as of April 20, 2000 (the “Fourteenth Amendment”), as further
amended by that certain Fifteenth Amendment of Lease dated as of June 7, 2002
(the “Fifteenth Amendment”), as further amended by that certain Sixteenth
Amendment of Lease dated as of April 23, 2004 (the “Sixteenth Amendment”), as
further amended by that certain Seventeenth Amendment of Lease dated as of
February 6, 2008 (the “Seventeenth Amendment”), as further amended by that
certain Eighteenth Amendment of Lease dated as of July 29, 2008 (the “Eighteenth
Amendment”) (the Original Lease, together with the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth Amendment,
Seventh Amendment, Eighth Amendment, Ninth Amendment, Tenth Amendment, Eleventh
Amendment, Twelfth Amendment, Thirteenth Amendment, Fourteenth Amendment,
Fifteenth Amendment, Sixteenth Amendment, Seventeenth Amendment and the
Eighteenth Amendment, the “Existing Lease”), pursuant to which Tenant leases
approximately 28,129 rentable square feet of space located on Floor 26 (the
“26th Floor Premises”), 6,000 rentable square feet of space located on Floor 31
(the “31st Floor Premises”), 28,803 rentable square feet of space located on
Floor 32 (the “32nd Floor Premises”), and 28,492 rentable square feet of space
located on Floor 33 (the “33rd Floor Premises”) for a total area of 91,424
rentable square feet (collectively, the “Premises”), as shown on Exhibit A
attached hereto, of that certain office building located at 200 Clarendon
Street, Boston, Massachusetts 02117 (the “Building”).  Any

 

1

--------------------------------------------------------------------------------


 

capitalized terms used herein not otherwise defined shall have the respective
meanings ascribed to them in the Existing Lease.

 

B.                                    Tenant wishes to surrender a portion of
the Premises consisting of the entire 33rd Floor Premises (hereinafter, the
“Reduction Premises”) prior to the expiration of the Term of the Lease, and
Landlord is willing to accept a surrender of the Reduction Premises prior to the
expiration of the Term of the Lease, subject to and in consideration for the
terms and conditions of this Nineteenth Amendment.

 

C.                                    Landlord and Tenant wish to amend the
Lease to (i) provide for the termination of the Lease with respect to the
Reduction Premises subject to and in accordance with the terms hereinafter set
forth; and (ii) amend certain other terms of the Lease.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Landlord and Tenant agree as follows:

 

1.                                      Recitals; Capitalized Terms.  All of the
foregoing recitals are true and correct. Unless otherwise defined herein, all
capitalized terms used in this Nineteenth Amendment shall have the meanings
ascribed to them in the Lease, and all references herein or in the Lease to the
“Lease” or “this Lease” or “herein” or “hereunder” or similar terms or to any
section thereof shall mean the Lease, or such section thereof, as amended by
this Nineteenth Amendment.

 

2.                                      Surrender of Reduction Premises.

 

(a)                                 On or before 11:59 p.m. (EST) on
December 31, 2012 (the “33rd Floor Surrender Date”), Tenant shall vacate and
surrender to Landlord possession of the Reduction Premises (i) vacant, broom
clean and free from all occupants, subtenants, or other persons or entities
claiming rights of possession by, through or under Tenant, and all furniture,
equipment, fixtures and other property of Tenant and its employees and anyone
claiming by, through or under Tenant, and (ii) with all signage of Tenant in or
on the Reduction Premises, including in the elevator lobby thereof removed.  In
addition, Tenant shall disconnect any tel/data cabling or wiring serving the
Reduction Premises and acknowledges and agrees that Landlord or a future tenant
may remove or disconnect any such cabling or wiring in or running to the
Reduction Premises.  If Tenant fails to properly disconnect all such tel/data
cabling or wiring serving the Reduction Premises, Landlord shall not be
responsible for any disruptions or interruptions to Tenant’s telecommunications
services to the Retained Premises (as hereinafter defined) resulting from any
such removal or disconnection or other work in or to the Reduction Premises by
Landlord or a future tenant.  Landlord acknowledges and agrees that, with
respect to the Reduction Premises only and without limitation of the provisions
of Section 2(f) of this Nineteenth Amendment, Tenant will not have any
obligation to remove any other leasehold improvements in the Reduction Premises
as of the Effective Date or to repair or restore any damage to the Reduction
Premises resulting from Tenant’s removal of property or equipment from the
Reduction Premises unless the damage is material and will not be eliminated by
the proposed scope of Berkshire’s (as hereinafter defined) demolition work in
the Reduction Premises.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Effective on the earlier date to occur of
(i) May 31, 2013, and (ii) the date Landlord substantially completes the
Staircase Removal Work (as hereinafter defined) (the “Effective Reduction Date”)
and provided and on the express condition that Tenant, on or before the
33rd Floor Surrender Date, vacates the Reduction Premises in the condition
required under this Nineteenth Amendment and delivers the Termination Payment
(as hereinafter defined) to Landlord in good and sufficient, immediately
available funds, Tenant’s lease of the Reduction Premises shall automatically
terminate and be of no further force and effect as if the Effective Reduction
Date were the New Expiration Date set forth in the Lease for such Reduction
Premises, and, from and after the Effective Reduction Date, Landlord and Tenant
shall be released of their respective obligations under the Lease, as amended
hereby, in connection with the Reduction Premises only, except those obligations
of Landlord and Tenant set forth in the Lease which relate to the period of
Tenant’s lease of the Reduction Premises prior to and including the Effective
Reduction Date (or any later date to the extent Tenant continues to occupy the
Reduction Premises following the Effective Reduction Date) and/or which
specifically survive the expiration or earlier termination of the Lease,
including, without limitation, indemnification obligations and any year-end
reconciliations of Operating Expense Excess and Ownership Taxes attributable to
the Reduction Premises.

 

(c)                                  The Lease and all of the parties’ rights
and obligations thereunder shall remain in full force and effect with respect to
the 26th Floor Premises, the 31st Floor Premises and the 32nd Floor Premises
(the “Retained Premises”) through the New Expiration Date (as defined in the
Eighteenth Amendment) and from and after the Effective Reduction Date, (1) all
references in the Lease to the Premises shall mean and refer to the Retained
Premises, (2) the Premises shall be deemed to contain 62,932 rentable square
feet, (3) Tenant’s Proportionate Share shall be amended to 3.62%; (4) the floor
plan for the Reduction Premises attached to the Eighteenth Amendment as page 4
of 4 of the Exhibit A floor plans shall be deleted from the Lease; and (5) the
number of Authorized Parking Permits available to Tenant under the Lease shall
be reduced to thirty-one (31) parking permits for the remainder of the Term

 

(d)                                 For purposes of this Nineteenth Amendment,
the “Termination Payment” shall be an amount equal to the Base Rent and all
Additional Rent, including without limitation, Operating Expense Excess and
Ownership Taxes that would have been payable under the Lease for the Reduction
Premises for the period commencing on the Effective Reduction Date through
May 31, 2013.  In order to make timely payment of the Termination Payment on the
33rd Floor Surrender Date, Tenant shall deliver to Landlord the amount of
$831,137.50 as the estimated Termination Payment based upon an estimated
Effective Reduction Date of January 1, 2013, provided, however, such payment
shall be subject to reconciliation after the Additional Rent that would have
been payable for the Reduction Premises during such period is determined in
accordance with the Lease and, upon such determination, either Tenant shall
promptly pay any underpayment of the Termination Payment to Landlord within
thirty (30) days after receipt of the reconciliation statement from Landlord or
Landlord shall promptly refund any overpayment of the Termination Payment to
Tenant and such obligations shall survive the termination of the Lease as to the
Reduction Premises.  Tenant’s obligation to pay the Base Rent and all Additional
Rent due under the Lease (including, without

 

3

--------------------------------------------------------------------------------


 

limitation, amounts due under the Lease for Operating Expense Excess and
Ownership Taxes) as to the Reduction Premises through and including the
Effective Reduction Date shall continue in effect, provided, however, Tenant
shall, on the first day of the applicable month in which the monthly Base Rent
and Additional Rent would otherwise be due following the 33rd Floor Surrender
Date, receive a credit from the estimated Termination Payment paid by Tenant in
an amount equal to the monthly Base Rent and estimated monthly Additional Rent
(on a prorated basis for any partial month) that accrues and would otherwise be
payable by Tenant under the Lease for the Reduction Premises during the period
following the 33rd Floor Surrender Date through the Effective Reduction Date.

 

(e)                                  Tenant acknowledges that Landlord is
entering into a lease amendment with Berkshire Partners LLC (“Berkshire”) to
lease the entire Reduction Premises to Berkshire commencing on the Effective
Reduction Date and Berkshire has the right to terminate its lease of the
Reduction Premises if such Reduction Premises is not delivered to Berkshire with
the Staircase Removal Work (as hereinafter defined) substantially completed by
an agreed upon outside delivery date (the “Berkshire Termination Date”).  Tenant
acknowledges that Landlord requires Tenant to surrender possession of the
Reduction Premises to Landlord on the 33rd Floor Surrender Date in order for
Landlord to access the Reduction Premises, perform such Staircase Removal Work
and deliver possession of the Reduction Premises in the condition and within the
time period required under the Berkshire lease amendment.  In the event Tenant
fails to vacate and surrender possession of the Reduction Premises to Landlord
on or before the 33rd Floor Surrender Date in the condition required under this
Nineteenth Amendment and notwithstanding that the Effective Reduction Date has
not occurred, such failure shall, without any notice or cure periods applicable
thereto, constitute a holding over in the Reduction Premises and Tenant shall be
liable for all amounts due under the Lease on account of such holding over in
the Reduction Premises together with all direct and indirect damages suffered by
Landlord on account of Tenant’s holding over, including without limitation, if
Tenant’s holding over delays Landlord’s substantial completion of the Staircase
Removal Work beyond the Berkshire Termination Date, the loss of Berkshire’s
lease of the Reduction Premises.

 

(f)                                   Simultaneously with Tenant’s execution and
delivery of this Nineteenth Amendment, Tenant shall deliver to Landlord a good
and sufficient check payable to Landlord in the amount of $100,000.00 (the
“Staircase Removal Payment”) in consideration of Landlord’s agreement to remove
the internal staircase connecting the 32nd Floor Premises and the Reduction
Premises and install a building standard floor/ceiling deck (exclusive of tenant
finishes) between the 32nd Floor Premises and Reduction Premises (the “Staircase
Removal Work”).  Landlord agrees that, upon delivery of the Staircase Removal
Payment to Landlord, Tenant shall be relieved of the obligation under the Lease
to perform the Staircase Removal Work and Tenant acknowledges and agrees that
Landlord shall have no obligation to account to Tenant for the actual costs paid
by Landlord for the Staircase Removal Work and Tenant will not be entitled to
any refund of the Staircase Removal Payment if the costs incurred by Landlord to
perform the Staircase Removal Work are less than the Staircase Removal Payment.

 

4

--------------------------------------------------------------------------------


 

(g)                                  Provided Tenant vacates and surrenders
possession of the Reduction Premises in the condition required under this
Nineteenth Amendment on or before the 33rd Floor Surrender Date, Landlord agrees
to promptly commence and diligently pursue performance of the Staircase Removal
Work in a good and workmanlike manner and in compliance with all applicable
laws, codes and other governmental regulations.  Tenant shall cooperate with
Landlord and provide Landlord and its agents, employees and contractors with
access to the 32nd Floor Premises at reasonable times as requested by Landlord
and subject to reasonable advance coordination with Tenant to perform the
Staircase Removal Work.  Landlord and Tenant shall cooperate to schedule and
perform the Staircase Removal Work at such times and in such manner that does
not materially interfere with or disturb Tenant’s business operations in the
Premises, provided, however, the foregoing shall not require Landlord to perform
the Staircase Removal Work outside of normal business hours for the Building. 
Landlord shall install a temporary construction barrier or wall in a location of
the 32nd Floor Premises reasonably acceptable to Tenant and Landlord shall
remove the temporary construction barrier or wall within a reasonable period
following completion of the Staircase Removal Work.  Landlord shall not be
responsible to provide any security in the 32nd Floor Premises during the
performance of the Staircase Removal Work and Tenant shall be responsible, at
Tenant’s sole cost and expense, to provide any such security desired by Tenant. 
Landlord shall use reasonable efforts, without liability to Tenant, to
substantially complete the Staircase Removal Work within three (3) months
following the 33rd Floor Surrender Date and Landlord’s receipt of all necessary
permits and approvals for the Staircase Removal Work, subject to delays
resulting from force majeure and delays caused by the acts, omissions or
negligence of Tenant, including without limitation, Tenant’s failure to provide
Landlord with reasonable and timely access to the 32nd Floor Premises to perform
the Staircase Removal Work.  Tenant hereby releases Landlord from any and all
losses, costs, damages, actions, causes of actions, proceedings, liens, fines,
penalties, expenses and liabilities (“Claims”) incurred in connection with or
arising from the Staircase Removal Work, except to the extent resulting solely
from the negligence or willful misconduct of Landlord or its agents, employees
or contractors

 

3.                                      Amendment to Base Rent.  From and after
the Effective Reduction Date, the Base Rent due under the Lease shall be amended
to the amount of $4,247,910.00 per annum ($353,992.50 per month; $67.50 per
rentable square foot of the Retained Premises) payable in accordance with the
applicable terms of the Lease. In addition, the Waived Rent set forth in
Section 3 of the Eighteenth Amendment for the months of September, 2013 and
September, 2014 shall be reduced to $353,992.50 for each such month.

 

4.                                      Operating Expense Excess.  Tenant
acknowledges that Tenant’s payments on account of Operating Expense Excess for
calendar year 2012 for the Reduction Premises are based upon estimated amounts
of Operating Expense Excess for such calendar year.  At the time that the actual
amount of Operating Expense Excess for such calendar year is determined,
Landlord shall notify Tenant in accordance with the reconciliation process set
forth in Exhibit B to the Eighteenth Amendment and either Tenant shall promptly
pay any underpayment for the Reduction Premises to Landlord or Landlord shall
promptly refund any overpayment for the Reduction Premises to Tenant and such
obligations shall survive the termination of the Lease.

 

5

--------------------------------------------------------------------------------


 

5.                                      Ownership Tax Excess.  Tenant
acknowledges that Tenant’s payments on account of Tenant’s Proportionate Share
Ownership Taxes for calendar year 2012 for the Reduction Premises are based upon
an estimated amount of Ownership Taxes for such period.  At the time that the
actual amount of Tenant’s Proportionate Share of Ownership Taxes for calendar
year 2012 is determined, Landlord shall notify Tenant in accordance with the
reconciliation process set forth in the Lease and either Tenant shall promptly
pay any underpayment for the Reduction Premises to Landlord or Landlord shall
promptly refund any overpayment for the Reduction Premises to Tenant and such
obligations shall survive the termination of the Lease.

 

6.                                      Amendment of Lease Terms; Inapplicable
Provisions.

 

(a)                                 Notices and Payments to Landlord.  From and
after the Effective Date, the notice and payment addresses for Landlord shall be
amended as set forth below (until notice of some other designation is given):

 

LANDLORD’S ADDRESS FOR NOTICE:

 

c/o Boston Properties Limited Partnership

Prudential Center

800 Boylston Street, Suite 1900

Boston, Massachusetts 02199-8103

Attention:  Regional General Counsel

 

 

 

LANDLORD’S ADDRESS FOR PAYMENT:

 

(a)

If by U.S. mail, to:

 

BP Hancock LLC
P.O. Box 842583
Boston, Massachusetts 02284-2583

 

 

 

 

 

 

(b)

If by Overnight Courier:

 

 

 

 

 

 

 

BP Hancock LLC
Lockbox #842583
20 Commerce Way, Suite 800
Woburn, Massachusetts 01801-1057

 

 

 

 

 

 

(c)

If by wire transfer, to:

 

 

 

 

 

 

 

Bank:   Wells Fargo Bank, National Association

 

 

 

City and State:   San Francisco, California

 

 

 

ABA No.:

121000248

 

 

 

Account No.:

4123005803

 

 

 

 Reference:

Tenant name and property address

 

(b)                                 Termination of Options.  From and after the
Effective Date, Sections 8 and 9 of the Eighteenth Amendment shall be deleted
and of further force and effect and

 

6

--------------------------------------------------------------------------------


 

Tenant shall have absolutely no further rights to extend or renew the Term
(referred to as the 18th Amendment Extended Term) of the Lease or expand the
Premises.

 

(c)                                  Inapplicable Provisions.  From and after
the Effective Date, Section 11 and Exhibit D to the Eighteenth Amendment are no
longer applicable and are hereby deleted from the Lease.

 

7.                                      Brokerage.  Landlord and Tenant each
represent and warrant to the other that neither of them has employed or dealt
with any broker, agent or finder in carrying on the negotiations relating to
this Nineteenth Amendment other than CB Richard Ellis — N.E. Partners, Limited
Partnership (the “Tenant’s Broker”).  Tenant shall indemnify and hold Landlord
harmless from and against any claim or claims for brokerage or other commissions
relating to this Nineteenth Amendment asserted by any broker, agent or finder
engaged by Tenant or with whom Tenant has dealt, including Tenant’s Broker. 
Landlord shall indemnify and hold Tenant harmless from and against any claim or
claims for brokerage or other commissions relating to this Nineteenth Amendment
asserted by any broker, agent or finder engaged by Landlord or with whom
Landlord has dealt other than Tenant’s Broker.  Tenant shall be responsible for
any commission or fee due to Tenant’s Broker in connection with this Nineteenth
Amendment.

 

8.                                      Not an Offer; Binding Agreement.  The
submission of an unsigned copy of this document to Tenant for Tenant’s
consideration does not constitute an offer or an option to terminate or
acceptance of any termination by Landlord and this document shall become
effective and binding only upon the execution and delivery of this Nineteenth
Amendment by both Landlord and Tenant.

 

9.                                      Effectiveness of Amendment.  The
effectiveness of this Nineteenth Amendment is expressly contingent upon (i) 
Landlord entering into a lease amendment with Berkshire wherein Berkshire agrees
to lease the entire Reduction Premises on terms acceptable to Landlord in
Landlord’s sole and absolute discretion, and (ii) Landlord obtaining the written
approval of this Nineteenth Amendment by Landlord’s mortgagee (the “Mortgagee”).
 In the event that (y) Landlord and Berkshire are unable to agree upon and
mutually execute and deliver a binding agreement to lease the entire Reduction
Premises, or (z) Landlord does not receive the Mortgagee’s written approval of
this Nineteenth Amendment within thirty (30) days following the date of this
Nineteenth Amendment, either party may elect to terminate this Nineteenth
Amendment by delivery of written notice to the other party whereupon this
Nineteenth Amendment will be null and void and of no force and effect.

 

10.                               Amended Notice of Lease.  Simultaneously with
the execution and delivery of this Nineteenth Amendment, Landlord and Tenant
shall execute and deliver an Amended Notice of Lease in recordable form,
complying with applicable law and reasonably satisfactory to Landlord to reflect
the termination of the Lease as to the Reduction Premises.

 

11.                               Ratification.  Except as expressly modified by
this Nineteenth Amendment, the Existing Lease shall remain in full force and
effect, and as further modified by this Nineteenth Amendment, is expressly
ratified and confirmed by the parties hereto.  This Nineteenth Amendment shall
be binding upon and inure to the benefit of the parties hereto and their

 

7

--------------------------------------------------------------------------------


 

respective successors and assigns, subject to the provisions of the lease
regarding assignment and subletting.

 

12.                               Interpretation and Partial Invalidity.  If any
term of this Nineteenth Amendment, or the application thereof to any person or
circumstances, shall to any extent be invalid or unenforceable, the remainder of
this Nineteenth Amendment, or the application of such term to persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term of this Nineteenth Amendment shall be
valid and enforceable to the fullest extent permitted by law.  The titles for
the paragraphs are for convenience only and not to be considered in construing
this Nineteenth Amendment.  This Nineteenth Amendment contains all of the
agreements of the parties with respect to the subject matter hereof, and
supersedes all prior dealings between them with respect to such subject matter.

 

13.                               Counterparts and Authority.  This Nineteenth
Amendment may be executed in multiple counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
document.  Landlord and Tenant each warrant to the other that the person or
persons executing this Nineteenth Amendment on its behalf has or have authority
to do so and that such execution has fully obligated and bound such party to all
terms and provisions of this Nineteenth Amendment.

 

[Signatures Commence on Following Page]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned executed this Nineteenth Amendment as a
sealed instrument as of the date and year first written above.

 

WITNESS:

 

LANDLORD:

 

 

 

 

 

 

BP HANCOCK LLC

 

 

 

 

 

 

By:

Boston Properties Limited Partnership,

 

 

 

its sole member

 

 

 

 

 

 

 

By:

Boston Properties, Inc.,

 

 

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ David C. Provost

 

 

 

 

Name:

David C. Provost

 

 

 

 

Title:

Senior Vice President

 

 

 

 

 

Boston Properties

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

WITNESS:

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Name:

Wayne D. Mackie

 

 

Title:

Exec. VP, Treasurer, Chief Financial Officer

 

 

 

Hereunto duly authorized

WITNESS:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Hereunto duly authorized

 

9

--------------------------------------------------------------------------------